Citation Nr: 9919834	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-00 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than April 22, 1994 
for the grant of service connection for reflex sympathetic 
dysfunction.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted the veteran's claim for 
service connection for reflex sympathetic dysfunction and 
assigned a 20 percent disability evaluation, effective April 
22, 1994.  The veteran filed a timely appeal to the effective 
date of this grant.


REMAND

As noted above, this appeal arises from an RO rating decision 
dated in June 1995, which granted the veteran's claim for 
service connection for reflex sympathetic dysfunction.  The 
RO also informed the veteran at that time that "[t]his 
condition is evaluated as 20 percent disabling from April 22, 
1994, the date of claim."  The veteran filed a timely appeal 
to the effective date assigned, claiming that the effective 
date should be retroactive to the time of initial diagnosis 
of reflex sympathetic dysfunction in 1988 by Dr. Ray 
Sorensen.  For the reasons set forth below, the Board finds 
that this matter must be remanded to the RO for clarification 
before the Board may take action on the veteran's claim.

A review of the veteran's claims files reveals that in March 
1992, the veteran filed a VA Form 21-4138, Statement in 
Support of Claim, in which he requested service connection 
for reflex sympathetic dystrophia syndrome.  In a rating 
decision dated in August 1992, the RO addressed the issue of 
"service connection for reflex dystrophy with PO lumbar 
sympathectomy as being a result of his SC left knee 
surgery."  The RO noted that the veteran underwent a lumbar 
sympathectomy during a period of VA hospitalization from 
March 20, 1990 to April 7, 1990 for treatment of chronic 
intractable left lower extremity pain.  The RO also noted 
that a VA examination showed a history of reflex sympathetic 
dystrophy following the veteran's left knee surgery, and that 
he needed to undergo monthly nerve blocks for treatment of 
his pain.  The RO thus granted service connection for 
"sympathetic reflex dystrophy with PO lumbar 
sympathectomy."  The RO assigned a 100 percent disability 
evaluation from March 20, 1990 to May 31, 1990 under 
Paragraph 30, with a subsequent 10 percent disability 
evaluation from June 1, 1990 forward.  The Board notes that 
the medical records used by the RO in granting this benefit 
indicated that the veteran complained of both low back pain 
and left lower extremity pain since the time of his knee 
surgery.

A subsequent RO rating decision dated in March 1993 did not 
address the issue of reflex sympathetic dysfunction, but the 
Board observes that the rating sheet indicates that the 
veteran was still service connected for sympathetic reflex 
dystrophy at the 10 percent rate at that time.

In a Statement in Support of Claim from the veteran dated in 
June 1993, the veteran requested service connection for 
reflex sympathetic dystrophy syndrome and a total rating for 
compensation based on individual unemployability due to a 
service-connected disability.  Although the RO took action on 
the total rating claim, it does not appear that it took 
action on the service connection claim.

In a rating decision dated in January 1994, the RO granted 
the veteran an increased rating from 10 percent to 20 percent 
for his service-connected back condition.  In the rating 
sheet, the RO noted that it re-characterized the veteran's 
back disorder from "reflex dystrophy with PO lumbar 
sympathectomy" to "chronic back pain with degenerative 
changes and lumbar sympathectomy (formerly evaluated under DC 
8528)," and changed the rating code from DC 8528 to DC 5010-
5295.

On April 22, 1994, the RO received another Statement in 
Support of Claim from the veteran, in which he claimed that 
his unspecified "medical condition" had increased in 
severity, and requested a new compensation and pension 
examination to substantiate his claim.  Such examination was 
scheduled by the RO to take place in May 1994.  However, this 
examination was postponed pursuant to the veteran's 
telephonic request to postpone all VA examinations until such 
time as he had completed an examination of his left knee by a 
private orthopedist and sent those records to the RO for 
review.

In October 1994, the veteran sent in another Statement in 
Support of Claim in which he clarified that in his earlier 
claim for an increased rating for his "medical condition" 
he was also seeking "service connected disability for reflex 
sympathetic dysfunction," which he claimed he had applied 
for before but had never been addressed by the RO.

In February 1995, the RO issued a rating decision which, 
among other things, deferred taking action on the veteran's 
claim for service connection for reflex sympathetic 
dysfunction pending the results of the veteran's postponed VA 
examination.

The postponed VA examination was conducted in February 1995, 
and in a rating decision dated in June 1995, the RO granted 
the veteran's claim for service connection for reflex 
sympathetic dysfunction.  The RO also informed the veteran 
that "[t]his condition is evaluated as 20 percent disabling 
from April 22, 1994, the date of claim."  The veteran filed 
a timely appeal to the effective date assigned, claiming that 
the effective date should be retroactive to the time of 
initial diagnosis of reflex sympathetic dysfunction in 1988 
by Dr. Ray Sorensen.

A review of the history of the veteran's claim thus reveals 
that there is some question as to whether the RO's June 1995 
grant of service connection for reflex sympathetic 
dysfunction constituted a grant of service connection for a 
new disability at all, since it appears that service 
connection for reflex sympathetic dysfunction was already in 
effect at the time of the June 1995 rating decision.  Indeed, 
the record indicates that the veteran has been service 
connected for reflex sympathetic dysfunction since March 20, 
1990.  The Board notes that since the complaints (low back 
and left lower extremity pain), medical findings, diagnoses, 
and etiology (the veteran's total left knee replacement 
surgery) were essentially identical at the time of the 
original grant of service connection for reflex sympathetic 
dysfunction in August 1992 and the second "grant" of 
service connection for reflex sympathetic dysfunction in June 
1995, there is a high probability that the second grant was, 
in fact, merely a new evaluation of a service-connected 
disorder.  If the RO determines that this is the case, it 
should take appropriate action to recharacterize the action 
taken in June 1995, including a 
re-evaluation of the effective date of the increase to 20 
percent for the veteran's reflex sympathetic dysfunction.

Second, the Board notes that it appears that the veteran's 
service-connected reflex sympathetic dysfunction was 
incorporated into the rating for the veteran's overall "back 
condition" in the RO's January 1994 rating decision.  Thus, 
if at the time of the RO's June 1995 rating decision the 
veteran was compensated for his reflex sympathetic 
dysfunction as part of his back disorder and was again 
separately compensated for his reflex sympathetic dysfunction 
standing alone, this would compensate impermissible 
pyramiding, and the RO should take appropriate action to 
remedy this situation.  See Esteban v. Brown, 6 Vet.App. 259 
(1994); 38 C.F.R. § 4.14 (1998) ("[t]he evaluation of the 
same disability under various diagnoses is to be avoided.").

Third, there is a possibility that the RO considered that 
reflex sympathetic dysfunction of different nerves or body 
parts constituted different disabilities, since the veteran 
was originally granted service connection for reflex 
sympathetic dysfunction under DC 8528, which deals with 
disability of the obturator nerve, while the second grant of 
service connection for reflex sympathetic dysfunction 
classified the disability under DC 8720, which deals with 
disability of the sciatic nerve.  This scenario appears 
unlikely, since, as noted above, in each case the veteran's 
claim, the medical findings, and the diagnosis were 
essentially identical.  However, should the RO determine that 
the veteran is indeed separately rated for different reflex 
sympathetic dysfunction disabilities, it should take 
appropriate action to separately identify the individual 
reflex sympathetic dysfunction disabilities which have been 
service connected for purposes of identifying the proper 
effective date for each.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:
1.  The RO should review the veteran's 
claims file to determine whether the June 
1995 RO rating decision which granted 
service connection for reflex sympathetic 
dysfunction due to a total left knee 
replacement constituted a grant of 
service connected for a new, distinct 
disability, or instead essentially 
constituted an increased rating for 
service-connected reflex sympathetic 
dysfunction disability already in effect.  
If the RO finds that resolving this issue 
requires medical conclusions, the RO is 
authorized to take the necessary action, 
to potentially include ordering a new VA 
examination or opinion, in order to 
clarify the issue. 

2.  The RO should then issue a new rating 
decision informing the veteran of the 
action taken pursuant to this REMAND.

3.  The RO should then readjudicate the 
issue of the veteran's entitlement to an 
effective date earlier than April 22, 
1994 for the grant of service connection 
for reflex sympathetic dysfunction.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  







The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










